Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-21 of U.S. Application 16/515,546 filed on July 18, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-3, 5, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al (USPGpub 20180123578) in view of Petruzzi et al (US Pat No. 7911260).

    PNG
    media_image1.png
    775
    473
    media_image1.png
    Greyscale

Prior Art: Chauhan
Regarding claim 1, Chauhan discloses a current sensing circuit (200)comprising: a load transistor (using transistor next to 1X at 203) having a current path (line between both transistor) coupled between a power terminal (Vin) and a load terminal (connected to Il of transistor next to 1X), and a control terminal (gate of the transistor); a sense transistor (sense fet) having a current path ( line between both transistors) coupled between the power terminal (Vin) and a sense terminal (along IMON), and a control terminal coupled to the control terminal of the load transistor (shown in fig 2); a P-channel transistor (at 209) having a current path coupled between the sense transistor and the sense terminal(shown at fig2 through IMON), and a control terminal (gate at 209);; an amplifier (207) for equalizing the voltages across the load transistor and the 
However, Petruzzi discloses an N-channel transistor (N1) having a current path coupled between the sense transistor and the sense terminal (as shown in fig 6b where the transistor N1 is connected between the transistor and current line), and a control terminal for receiving a control voltage (using gate of N1).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chauhan in view of Petruzzi in order to determine current based on transistor sensing at the terminals.

Regarding claim 2, Chauhan discloses wherein the bypass circuit comprises a local ground connection (as shown in fig 2 where Rmon has a ground connection).

Regarding claim 3, Chauhan discloses wherein the bypass circuit comprises a voltage regulator (using 211 which limiting current and voltage).

Regarding claim 5, Chauhan discloses wherein the bypass circuit comprises a buffer amplifier coupled between the bulk terminal of the N-channel transistor and a source terminal of the N-channel transistor (using Rmos as a buffer coupled between the current line and a ground connection).
Regarding claim 10, Chauhan does not fully disclose an integrated substrate including a P-type guard structure proximate to the sense transistor and the load transistor.
However, Petruzzi discloses an integrated substrate including a P-type guard structure proximate to the sense transistor and the load transistor (see fig 6a where there are multiple P type transistors near the sense transistor and load transistor). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chauhan in view of Petruzzi in order to determine current based on transistor sensing at the terminals.

Regarding claim 11, Chauhan does not fully disclose comprising an additional P-channel transistor having a current path coupled between the sense transistor and the sense terminal.
However, Petruzzi discloses comprising an additional P-channel transistor having a current path coupled between the sense transistor and the sense terminal (see fig 6a where there are multiple P type transistors near the sense transistor and load transistor). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chauhan in view of Petruzzi in order to determine current based on transistor sensing at the terminals.

Regarding claim 17, Chauhan discloses a current sensing method (using sensor of 200), the method comprising: providing a load current  (IL of transistor 1X) in a first current path (along Il); sensing the load current to provide a sense current (current IMON of sense FET) in a second current path; Chauhan does not fully disclose passing the sense current through an N-channel transistor in the second current path; and bypassing a parasitic current flowing out of a 
However, Petruzzi discloses passing the sense current (along D to S on left side of 6B) through an N-channel transistor (N1) in the second current path; and bypassing (using diode and P@ circuitry) a parasitic current flowing out of a bulk terminal (from S) of the N-channel transistor so that it is not added to the sense current in the second current path (col 7 lines 48- col 8 line 30 discloses using diodes and P2 to minimize parasitic conditions). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chauhan in view of Petruzzi in order to determine current based on transistor sensing at the terminals.

Regarding claim 18, Chauhan does not fully disclose wherein bypassing the parasitic current comprises shunting the parasitic current to a local ground connection.
However, Petruzzi discloses wherein bypassing the parasitic current comprises shunting the parasitic current to a local ground connection (see fig 6B where the resistance and ground attached to N1 is used to shunt the parasitic current to ground). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chauhan in view of Petruzzi in order to protect the circuitry from harm. 

Allowable Subject Matter
Claims 4, 6-9, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a current sensing circuit comprising: wherein the bypass circuit comprises a buffer amplifier coupled between the bulk terminal of the N-channel transistor and a source terminal of the N-channel transistor in combination with the other limitations of the claim. 

Claims 6-9 are also objected to as they depend on objected claim 4.


Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a current sensing method, the method comprising: wherein bypassing the parasitic current comprises shunting the parasitic current to a voltage regulator in combination with the other limitations of the claim. 

Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a  current sensing method, the method comprising: wherein bypassing the parasitic current comprises shunting the parasitic current to an output of a buffer amplifier coupled between the bulk terminal of the N-channel transistor and a source terminal of the N-channel transistor in combination with the other limitations of the claim. 

Claim 21 is also objected to as it depend on claim 20. 

Reasons for Allowance

Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a current sensing circuit comprising: a plurality of load transistors having a current path coupled between a power terminal and a plurality of load terminals; a plurality of sense transistors having a current path coupled between the power terminal and a sense terminal, each sense transistor being coupled to a respective load INF 2019 P 50751 US-19-transistor; a plurality of N-channel transistors having a current path coupled between a respective sense transistor and a respective sense terminal; an amplifier for selectively equalizing the voltages across one of the load transistors and one of the sense transistors in combination with the other limitations of the claim. 

Claims 13-16 are also allowed as they depend on allowed claim 12.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishida et al (US Pat No. 7659706): discloses a current detection using transistor and amplifier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.